Citation Nr: 1744374	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for high cholesterol. 

2. Entitlement to service connection for a bilateral eye disability, to include glaucoma. 

3. Entitlement to service connection for allergic rhinitis, to include urticaria, angioedema, and conjunctivitis.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training in the Army National Guard from September 1975 to February 1976.  He served on active duty in the U.S. Marine Corps from April 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied service connection for an acquired psychiatric disorder, high cholesterol, a bilateral eye disability, and allergic rhinitis.  

In a March 2016 rating decision, the RO granted service connection for an acquired psychiatric disorder which was a full grant of the benefit sought on appeal.  Therefore that issue is no longer before the Board. 

The issues of entitlement to service connection for a bilateral eye disability and entitlement to service connection for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

High cholesterol is not a disability for VA benefits purposes.


CONCLUSION OF LAW

The criteria for service connection for high cholesterol have not been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

The Veteran seeks service connection for high cholesterol.  High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia and post-service treatment records document diagnoses of hyperlipidemia.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"). The Court in Allen also indicated that disability for VA compensation purposes refers to impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Id.   

By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007). In this regard, the Board notes that reference to a medical dictionary to assist in understanding the nature of a disorder is not improper. See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining DC term "severe" using the New Oxford American Dictionary and online Merriam-Webster Dictionary); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's).

VA has in its rulemaking capacity similarly indicated that high cholesterol does not fall within VA's definition of disability for which compensation is warranted. 61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").

Moreover, in this case, the finding of hyperlipidemia is not shown to be associated with any disability-much less one that was incurred in or aggravated by active service. As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis, and, hence, no valid claim for service connection.  


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the remaining claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The scanned, electronic copies of the Veteran's service treatment records (STRs) are illegible. These records are potentially relevant to the issues of service connection as they may identify an event, injury, or incurrence of the remaining disabilities that have been claimed as service-connected.  As the Veteran's STRs appear to have been used by the RO in making rating decisions, the Board presumes that there are legible copies available.  Without access to legible copies of these records, the Board cannot make an informed decision regarding the remaining claims of entitlement to service connection.  Thus, the claims must be remanded to associate legible STRs with the Veteran's electronic claims folder. 

If a legible version of these records is not available, the appellant should be given the opportunity to submit them himself and additional efforts should be made to obtain alternative documentation of any in-service treatment.

Accordingly, the case is REMANDED for the following action:

1. Re-scan the Veteran's STRs from his service in both the Army National Guard and the U.S. Marine Corps into the Veteran's claims file. 

If a legible copy of the Veteran's STRs cannot be associated with the Veteran's claims file, a notation to that effect should be inserted into the record.  The appellant should be notified of the unavailability/illegibility of these records and be provided an opportunity to submit them or alternative evidence.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


